Citation Nr: 0939695	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-39 592	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an amputation of the right fifth toe.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
denied service connection for postoperative residuals of an 
amputation of the right fifth toe.  

The Board observes that a November 2006 RO decision granted 
service connection and a noncompensable (0 percent) rating 
for erythema of the groin and scrotum consistent with lichen 
simplex, effective January 27, 2005.  The Veteran filed a 
notice of disagreement in January 2007 and a statement of the 
case was issued in August 2007.  The record does not reflect 
that a timely substantive appeal has been submitted as to 
that issue.  Thus, the Board does not have jurisdiction over 
that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDING OF FACT

In September 2009, the Board was notified by the RO that the 
Veteran died in November 2007.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, Veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


